Citation Nr: 0424904	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  96-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
to include eligibility for Department of Veterans Affairs 
outpatient dental treatment.

2.  Entitlement to service connection for disability claimed 
as a spot on the lung.  

3.  Entitlement to an initial compensable disability rating 
for left ear hearing loss.  

4.  Entitlement to an initial compensable disability rating 
for residuals of a nasal fracture.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1962 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and June 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Board notes that the veteran also perfected appeals of 
the RO's denial of service connection for tinnitus and a left 
knee disorder.  These matters were resolved in the veteran's 
favor in April 1998 and April 2004 rating decisions, 
respectively.  Therefore, these issues are not currently 
before the Board.  

The veteran testified before the undersigned at a Travel 
Board hearing in March 1999.  A transcript of that hearing is 
associated with the claims folder.  

The Board issued a decision in August 1999 in which it denied 
each of the claims listed above.  The veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a joint motion from the parties, in a 
February 2001 Order, the Court vacated the Board decision and 
remanded the case to the Board for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).

In May 2002, the Board issued another decision in which it 
denied service connection for a dental disorder and for 
disability claimed as a spot on the lung, as well as the 
claim for an increased initial disability rating for left ear 
hearing loss.  It was noted that the two remaining issues 
concerning the left knee and residuals of a nasal fracture 
were deferred for additional development by the Board.  The 
veteran appealed the Board decision to the Court.  Pursuant 
to a joint motion from the parties, in a February 2003 Order, 
the Court vacated the May 2002 Board decision and remanded 
the case to the Board for additional consideration of the 
VCAA.  

The Board then remanded the case to the RO in June 2003.  The 
remand included the issues from the vacated May 2002 Board 
decision as well as the issues previously deferred for Board 
development.  Following completion of the instructed action, 
the RO returned the case to the Board for appellate 
consideration.  

The issues of entitlement to an initial compensable 
disability rating for left ear hearing loss and entitlement 
to an initial compensable disability rating for residuals of 
a nasal fracture are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of a dental disorder for which 
service-connected compensation may be paid and no evidence of 
a dental disorder due to combat wound or other service 
trauma.  

3.  There is no evidence of a spot on the lung, or any lung 
abnormality in service, and no competent evidence of a nexus 
between any current lung abnormality and the veteran's period 
of active service.  

CONCLUSIONS OF LAW

1.  Service connection for a dental disorder, to include 
eligibility for VA outpatient dental treatment, is not 
established.  38 U.S.C.A. § 1110, 1131, 1712, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2003).

2.  Service connection for disability claimed as a spot on 
the lung is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, mentioned above, was enacted in November 2000, 
during the course of this appeal.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  

Review of the claims folder reveals compliance with the VCAA.  
That is, in letters dated in August 2003 and March 2004, the 
RO gave notice of the evidence needed to substantiate the 
claims on appeal and explained what evidence VA was 
responsible for getting and what evidence VA would make 
reasonable efforts to obtain on the veteran's behalf, as well 
as the information needed from the veteran.  In addition, the 
April 2004 supplemental statement of the case includes the 
text of the regulation that implements the notice and 
assistance provision from the statute.  Therefore, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).       

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its initial adverse adjudications on these claims 
in March 1996 and June 1996, years before the enactment of 
the VCAA, such that providing notice of VCAA requirements 
prior to the initial determination was impossible.  In any 
event, as the Board has already determined that the veteran 
has received all required VCAA notice, as well as all 
required assistance, as discussed below, any failure to 
follow Pelegrini in this case results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the rule of prejudicial error when 
considering compliance with VCAA notice requirements); 
Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has 
not been harmed by an error in a Board determination, the 
error is not prejudicial); 38 U.S.C.A. § 7261(b) ("Court 
shall take due account of the rule of prejudicial error"); 
38 C.F.R. § 20.1102 (2003) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, the March 2004 VCAA letter asks the veteran to 
send to the RO any information or evidence in his possession 
that he thought would support his claims.  The Board finds 
that this request complies with 38 C.F.R. § 3.159(b)(1) and 
Pelegrini.  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, which include dental 
records, and records of VA medical treatment.  The veteran 
has submitted copies of some VA records, as well as personal 
statements and testimony at the Travel Board hearing.  He has 
not identified or authorized the release of any private 
medical records or other evidence.  In addition, in August 
2003 correspondence, the veteran indicated that he had no 
additional evidence to submit.  The Board acknowledges that 
the RO has not secured a medical examination or opinion 
pursuant to 38 U.S.C.A. § 5103A(d).  However, as discussed in 
detail below, the Board finds that the requirements to 
trigger a duty to obtain a medical examination or opinion are 
not present here.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  Accordingly, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A. 

The Board is also satisfied as to compliance with its 
instructions from the June 2003 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

Analysis

1.  Dental Disorder

The veteran seeks service connection for a dental disorder, 
to include eligibility for VA outpatient dental treatment.  
He specifically alleges that he incurred a dental disorder in 
service as a result of trauma, i.e., a fight in which he also 
sustained a nasal fracture, the residuals of which are 
service-connected.  He asserts that, after the trauma, he 
received a lot of dental work and eventually had a lot of 
teeth extracted.  During the March 199 Travel Board hearing, 
the veteran specified that, during the fight, three front 
teeth were knocked out.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment 
under the provisions of 38 C.F.R. § 17.161.  38 C.F.R. § 
3.381(a).  Each defective or missing tooth and disease of the 
teeth and periodontal tissues is considered separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service.  38 C.F.R. § 3.381(b).   

Outpatient dental services and treatment will be furnished 
only under specified circumstances.  38 U.S.C.A. § 
1712(a)(1).  A veteran with a service-connected compensable 
dental disability (Class I) may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function, without time limit for 
application or restriction on number of treatment episodes.  
38 C.F.R. § 17.161(a).     

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wound or other service trauma.  38 C.F.R. § 3.381(b).  
A veteran with a noncompensable service-connected dental 
condition due to combat wound or service trauma (Class II(a)) 
is entitled to any reasonably necessary dental treatment 
without time limitations for conditions which are 
attributable to the service trauma.  38 C.F.R. § 17.161(c); 
see 38 U.S.C.A. § 1712.  A veteran with a service-connected 
noncompensable dental disability shown to have existed at 
discharge that took place after September 30, 1981 (Class II) 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the disability, 
subject to satisfying service requirements, timely 
application for treatment, and lack of dental examination and 
treatment prior to discharge.  38 C.F.R. § 17.161(b).  See 
38 C.F.R. §§ 17.161(a) (excepting service-connected 
compensable dental disabilities (Class I)), 17.161(d) and (e) 
(excepting veterans who were prisoners of war (Class II(b) 
and II(c))).  

VA regulation provides for other classes for purposes of 
determining eligibility for VA outpatient dental treatment, 
based on previous receipt of VA dental treatment for 
noncompensable conditions (Class IIR), the existence of 
dental condition professionally determined to be aggravating 
a service-connected disability (Class III), total level of 
service-connected disability (Class IV), participation in a 
VA rehabilitation program (Class V), and receipt of VA 
medical care for condition complicated by a dental disorder 
(Class VI).  38 C.F.R. § 17.161(f) - (j).  

The Board notes that selected VA regulations governing dental 
claims were revised for purposes of clarification, effective 
June 8, 1999.  The substance of the old and new regulations, 
as applicable to the veteran's claim, remains essentially the 
same.  See 62 Fed. Reg. 8,201 (February 24, 1997) (proposed 
rule), and 64 Fed Reg. 30,392 (June 8, 1999) (final rule).  
Although it does not appear that the RO considered the change 
in regulation, the Board concludes that this was not 
prejudicial to the veteran, since the change in regulation 
has no effect on the outcome of his claim.  See Bernard, 
supra.  See generally 38 U.S.C.A. § 5110(g); VAOPGCPREC 7-
2003; VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (applying amendments in laws or regulations 
that occur during the course of a pending claim or appeal).  

The RO received the veteran's dental claim in November 1995, 
nearly 30 years after the veteran's separation from service.  
The Board notes that this application is not timely under any 
of the applicable potential classes of eligibility for 
outpatient dental treatment.  In addition, the Board observes 
that the evidence does not show, and the veteran does not 
allege, entitlement to service connection for a dental 
disorder, with associated eligibility for treatment, on a 
basis other than trauma in service, i.e. status as a prisoner 
of war, total service-connected disability, etc.   

Review of the record shows that a number of the veteran's 
teeth were extracted between the beginning of his period of 
active duty and his final separation from service.  However, 
there is no indication that this treatment was necessitated 
by an injury to the mouth or teeth.  In April 1967, the 
veteran was physically attacked in a bar.  The medical 
reports indicated that he sustained a fractured nose and 
lacerations of the face; however, no dental trauma was noted.  
While it is undisputed that the veteran had numerous teeth 
pulled during service, there is no evidence of dental trauma 
in service.  Moreover, based on his testimony before the 
undersigned, the veteran alleges service connection 
essentially for replaceable missing teeth.  As stated above, 
such a disorder may be considered service-connected solely 
for the purpose of establishing eligibility for outpatient 
dental treatment.  38 C.F.R. 
§ 3.381(a).  Therefore, service connection for compensation 
cannot be granted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(b), 3.381.  
Similarly, absent a service-connected compensable disability 
or evidence of a dental disorder resulting from a combat 
wound or other service trauma, eligibility for VA outpatient 
dental treatment is not established.  38 C.F.R. § 17.161(a) 
and (c).



2.  Disability Claimed as a Spot on the Lung

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran seeks service-connected compensation for 
disability claimed as a spot on the lung.  However, review of 
service medical records is negative for any abnormality of 
the lungs.  In particular, chest X-rays taken for separation 
examinations in 1966 and 1968 were normal.  Therefore, there 
is no basis for establishing service connection pursuant to 
the provisions of 38 C.F.R. § 3.303(b).  In fact, there is no 
evidence of lung abnormality until February 1996, when chest 
X-rays taken in connection with a VA general medical 
examination showed, among other things, calcific pleural 
plaque in the left lung base.  Subsequent VA chest X-rays 
taken in September 1996 were interpreted as showing changes 
in the left lung base apparently indicative of chronic 
disease.  Assuming, without deciding, that the X-rays results 
are sufficient evidence of current disability, the Board 
emphasizes that there is simply no competent evidence of a 
nexus between any current lung disability and the veteran's 
period of service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, no person, 
other than the veteran, has suggested any relationship 
between the chest X-ray findings and his active service.  The 
veteran's personal opinion as to the existence and etiology 
of any current lung disorder is not competent evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, the 
Board finds that the preponderance of the evidence is against 
service connection for disability claimed as a spot on the 
lung.  38 U.S.C.A. § 5107(b).        


ORDER

Service connection for a dental disorder, to include 
eligibility for VA outpatient dental treatment, is denied.   

Service connection for disability claimed as a spot on the 
lung is denied.


REMAND

The veteran has appealed the initial noncompensable 
disability ratings assigned for service-connected left ear 
hearing loss and residuals of a nasal fracture.  When there 
is disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a).  This duty includes the 
conduct of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  

In this case, the veteran last underwent a VA audiology 
examination in August 1998, six years ago.  In addition, 
review of the claims folder fails to reveal any examination 
to assess the severity of the residuals of a nasal fracture.  
Therefore, the Board finds that a remand is in order so that 
examinations may be secured in order to determine the current 
disability levels for hearing loss and residuals of a nasal 
fracture.  

With respect to the claim for an increased initial disability 
rating for left ear hearing loss, the Board notes that recent 
amendments to the statute and regulation concerning 
disabilities in paired organs changed the way in which 
compensation is determined when there is service-connected 
hearing loss in one ear only.  See the Veterans Benefits Act 
of 2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) 
(amending 38 U.S.C.A. § 1160(a)(3)); 69 Fed. Reg. 48,418 
(Aug. 9, 2004) (amending 38 C.F.R. § 3.383(a)(3)).  When 
readjudicating the issue on remand, the RO must determine 
whether these amendments affect the veteran's disability 
compensation for the service-connected left ear hearing loss.    

Accordingly, the case is REMANDED for the following action:  

1.  The RO should arrange for the veteran 
to be scheduled for the following VA 
examinations.  Each examiner should 
conduct any test or study deemed 
necessary.  The claims folder must be 
made available to each examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  
a. An audiology examination to 
determine the current severity of the 
veteran's left ear hearing loss. 

b. A respiratory examination to 
determine the nature and severity of any 
current residuals of nasal fracture.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues remaining on 
appeal.  With respect to the left ear 
hearing loss claim, the RO must consider 
whether it is appropriate to apply the 
provisions of the Veterans Benefits Act 
of 2002, Pub. L. No. 107-330, 116 Stat. 
2820 (Dec. 6, 2002) (amending 38 U.S.C.A. 
§ 1160(a)(3)) and 69 Fed. Reg. 48,418 
(Aug. 9, 2004) (amending 38 C.F.R. § 
3.383(a)(3)).  If the disposition of 
either claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



